       Case 3:21-cv-00018-SMR-HCA Document 1 Filed 03/02/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF IOWA
                               DAVENPORT DIVISION

JEFFREY MALLY,                                  )
                                                )               CASE NO. 3:21-cv-18
               Plaintiff,                       )
                                                )
v.                                              )       DEFENDANT’S NOTICE OF AND
                                                )         PETITION FOR REMOVAL
MUSCATINE LOGISTICS, LLC,                       )
                                                )
               Defendant.                       )
                                                )


       Pursuant to 28 U.S.C. §§ 1331 and 1446, Defendant Muscatine Logistics, LLC

(“Defendant”) hereby files its Notice of and Petition for Removal. Removal is based on the

following grounds:

       1.      On September 28, 2020, Jeffrey Mally (“Plaintiff”) commenced an action against

Defendant in the Iowa District Court for Muscatine County, Iowa, in which Plaintiff alleged

claims based exclusively on state law. That action bears the same title as the above caption and

is docketed as Case No. LACV025801 (the “State Action”).

       2.      On February 9, 2021, the Court granted Plaintiff’s Unopposed Motion for Leave

to file his Amended Petition in the State Action, which was deemed filed as of that date.

       3.      In the Amended Petition, Plaintiff added claims under the federal Americans with

Disabilities Act, 42 U.S.C. § 12111, et seq (“ADA”).

                                     TIMELY REMOVAL

       4.      This Notice of and Petition for Removal is filed within thirty (30) days after the

filing of Plaintiff’s Amended Petition, the first pleading from which it could be ascertained this

action is removable and, therefore, is timely filed pursuant to 28 U.S.C. § 1446(b).



                                                1
       Case 3:21-cv-00018-SMR-HCA Document 1 Filed 03/02/21 Page 2 of 3




                                 JURISDICTION AND VENUE

       5.        Plaintiff seeks relief under ADA.      Therefore, the Amended Petition raises

questions of federal law and this Court has original jurisdiction. Removal is proper as a federal

question pursuant to 28 U.S.C. § 1441(a) and this action should be removed from the Iowa

District Court for Muscatine County, Iowa, to the United States District Court for the Southern

District of Iowa, Davenport Division.

       6.        In addition to his federal law claim under the ADA, Plaintiff brings a claim under

the Iowa Civil Rights Act, Iowa Code § 216. Plaintiff’s state law claim “form[s] part of the same

case [and] controversy” as his federal law claim. In particular, Plaintiff relies on the same set of

facts to establish his state and federal law claims. See Amended Petition, ¶¶ 6-22.

       7.        Accordingly, this Court has supplemental jurisdiction over the state law claim

pursuant to 28 U.S.C. § 1367 and Plaintiff’s state law claim should be removed to the United

States District Court for the Southern District of Iowa, Davenport Division.

       8.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b). The United States

District Court for the Southern District of Iowa, Davenport Division, is the Division which

encompasses Muscatine County, the district in which the State Action was filed.

                    NOTICE AND COMPLIANCE WITH LOCAL RULES

       9.        A true and correct copy of all process, pleadings, and orders filed in connection

with the State Action is attached as Exhibit A, as required by 28 U.S.C. § 1446(a) and Local

Rule 81(a)(1).

       10.       Pursuant to Local Rule 81(a)(2), there are no matters pending in the state court

that require immediate resolution by this court.




                                                   2
       Case 3:21-cv-00018-SMR-HCA Document 1 Filed 03/02/21 Page 3 of 3




       11.     The only counsel that has appeared in the State Action is Plaintiff’s counsel, John

F. Doak, Katz Nowinski P.C., 1000 36th Avenue, Moline, IL 61265. 309-797-3000.

jdoak@katzlawfirm.com.

       12.     Promptly after the filing of this Notice, Defendants will serve written notice of

this removal to Plaintiff through his counsel and will file a copy of this Notice of and Petition for

Removal with the Iowa District Court for Muscatine County, Iowa.

       WHEREFORE, Defendants respectfully request that the State Action be removed to this

Court and this Court assume jurisdiction over this matter for all further proceedings.

       Respectfully submitted this 2nd day of March 2021.


                                               Respectfully submitted,

                                               MUSCATINE LOGISTICS, LLC,
                                               Defendant

                                               /s/ Sarah J. Millsap
                                               Sarah J. Millsap, #AT0007538
                                               JACKSON LEWIS P.C.
                                               10050 Regency Circle, Suite 400
                                               Omaha, Ne 68114
                                               Telephone: (402) 391-1991
                                               Facsimile: (402) 391-7363
                                               Email: sarah.millsap@jacksonlewis.com
                                               ATTORNEYS FOR DEFENDANT



                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 2, 2021, I electronically filed the foregoing with the Clerk
of the Court using the court’s electronic filing system which sent notification of such filing to all
parties of record.


                                               /s/ Sarah J. Millsap




                                                  3
